Citation Nr: 1521893	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 13, 2011, for the reinstatement of VA service-connected disability compensation benefits that were terminated effective June 2, 2008, due to his status as a fugitive felon.

2.  Entitlement to a higher initial rating in excess of 70 percent for service-connected depressive disorder and anxiety disorder.

3.  Entitlement to an effective date prior to January 3, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for left upper extremity neuropathy.

7.  Entitlement to service connection for left lower extremity neuropathy.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO decision that in pertinent part, granted service connection and a 70 percent rating for depressive disorder and anxiety disorder, and granted entitlement to a total disability rating based on individual unemployability (TDIU), each effective January 3, 2011.  In a January 2012 letter, the Agency of Original Jurisdiction (AOJ) notified the Veteran of this decision, and informed him that his VA disability compensation had been reinstated, effective December 13, 2011.  The Veteran appealed for an earlier effective date for the reinstatement of his disability compensation benefits.  As noted below, he has withdrawn his appeal as to all other issues.

Personal hearings were held in February 2014 before a Decision Review Officer of the RO, and in August 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and transcripts of these hearings are of record.


FINDINGS OF FACT

1.  On February 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal as to the following issues is requested:  entitlement to a higher rating for service-connected depressive disorder and anxiety disorder, entitlement to an earlier effective date for the grant of a TDIU, entitlement to service connection for a cervical spine disability, migraines, neuropathy of the left upper and lower extremities, and whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.  This request for withdrawal was reiterated by his representative at his hearing in August 2014.

2.  The Veteran was in receipt of VA service-connected disability compensation for many years.

3.  On June 2, 2008, a warrant was issued in Cobb County, Georgia, for the Veteran's arrest based on his violation of the terms and conditions of his probation imposed following a felony conviction.

3.  After complying with necessary due process requirements, in August 2009, VA retroactively terminated the Veteran's disability compensation effective June 2, 2008, based on his fugitive felon status.  The Veteran did not appeal this determination and does not challenge it now.

4.  From June 2, 2008 to November 14, 2009, when the warrant expired, the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon.

5.  There is no evidence on file that the Veteran notified VA that his June 2008 warrant was cleared prior to December 13, 2011, and his VA compensation was reinstated as of that date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met as to the issues of entitlement to a higher rating for service-connected depressive disorder and anxiety disorder, entitlement to an earlier effective date for the grant of a TDIU, entitlement to service connection for a cervical spine disability, migraines, neuropathy of the left upper and lower extremities, and whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to an earlier effective date for reinstatement of payment of VA disability compensation prior to December 13, 2011, have not been met.  38 U.S.C.A. §§ 501, 5110 (West 2014); 38 C.F.R. §§ 3.400(r) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the issues of entitlement to a higher rating for service-connected depressive disorder and anxiety disorder, entitlement to an earlier effective date for the grant of a TDIU, entitlement to service connection for a cervical spine disability, migraines, neuropathy of the left upper and lower extremities, and whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

With regard to the appeal for an earlier effective date for reinstatement of payment of service-connected disability compensation benefits, in cases such as this, where the benefit has been granted and an initial effective date has been assigned, the original claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the Veteran nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received a statement of the case dated in June 2013 discussing the downstream effective date element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial effective date.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2014 RO hearing or August 2014 Board hearing.

Analysis

A Veteran who is otherwise eligible for service-connected compensation may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2014).

The term "fugitive felon" includes a person who is a fugitive by reason of (i) fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n) (2014).  

Historically, in a May 1985 rating decision, the RO granted the Veteran service-connected disability compensation benefits, effective from September 1983.  His combined service-connected disability rating was 20 percent from May 1, 1991 until January 3, 2011.  Prior to January 3, 2011, his only service-connected disability was a left shoulder disability.  

In an October 2011 decision, the RO granted service connection and a 70 percent rating for depressive disorder and anxiety disorder, and granted entitlement to a TDIU, each effective January 3, 2011, the date of the Veteran's claims for these benefits.  Payment of his previously terminated disability compensation benefits was reinstated effective December 13, 2011, the date the Veteran submitted evidence that an outstanding warrant had been cleared on November 14, 2009.

The Veteran contends that he is entitled to an effective date earlier than December 13, 2011, for the reinstatement of payment of his service-connected disability compensation benefits.  He contends that the proper effective date for reinstatement is January 3, 2011.

The Veteran was incarcerated for a felony in Cobb County Correctional Institute from August 2004 to November 2004.  He was incarcerated at this facility again from October 2007 to November 2007.

In May 2008, the Veteran's probation officer filed a petition to modify or revoke the appellant's probation, alleging that he had violated the terms and conditions of his probation.  On June 2, 2008 the Cobb County Superior Court issued a warrant for the Veteran's arrest based on his violation of the terms and conditions of his probation imposed following a felony conviction.

In a May 2009 letter to the Veteran at his then-current address, the Atlanta RO notified the Veteran that VA had been advised by law enforcement authorities that he was a "fugitive felon" because he was the subject of an outstanding warrant.  He was advised that if he did not submit evidence establishing that the warrant had been cleared within 60 days, VA was required to stop his compensation effective the date of the warrant.  He was advised that his payments may be resumed as of the date the warrant is determined by the warrant agency to have been cleared. 

The Veteran did not respond, and in an August 2009 letter sent to the same address, the RO notified him that VA had retroactively terminated his VA compensation benefits effective June 2, 2008, based on his fugitive felon status.  The Veteran did not appeal this determination, despite communicating with VA regarding other matters and pursuing other claims.  In multiple letters to VA dated in late 2009, including October 2009 correspondence, he listed the same mailing address as on VA's May and August 2009 letters to him.

Significantly, despite communicating with VA in late 2009 regarding his request for a waiver of the overpayment created by the retroactive termination of his VA compensation benefits based on fugitive felon status, he did not appeal the underlying termination of VA compensation, or present evidence that the warrant had been cleared.

On December 13, 2011, the Veteran submitted evidence to VA that his outstanding warrant had been cleared on November 14, 2009.  A December 2011 report of contact reflects that a probation officer verified that the Veteran's June 2, 2008 warrant expired November 14, 2009, and that the warrant was therefore cleared.

In a January 2012 letter, the RO notified the Veteran of the October 2011 decision, and also informed him that payment of his VA disability compensation had been reinstated, effective December 13, 2011.  He was advised that his full VA compensation benefits were reinstated effective December 13, 2011, the date of claim, because he did not reopen a claim within one year after notification of discontinuance of benefits due to fugitive status.  He was told that his benefits may be resumed from the date the warrant is determined to be cleared by the agency that issued the warrant if received within one year of notification or the date which VA received the claim, whichever is later.  

In an April 2013 statement, the Veteran asserted that his compensation benefits should be reinstated effective January 3, 2011, the date of his claim for service connection.

In September 2013, the Veteran essentially asserted that since his January 2011 claim was received after the expiration of the warrant in November 2009, the effective date of reinstatement of compensation should be in January 2011.

In February 2014, the Veteran contended that his 20 percent claim was totally separate from his 70 percent claim.  He also reiterated this assertion at his hearings.

At his February 2014 RO hearing, the Veteran testified that he first learned that something was wrong with his compensation when VA stopped his checks in 2010.  He said he was living in Philadelphia and called VA, and was told that he had been sent a notice telling him that his checks would be stopped because of an outstanding warrant.  He testified that he chose not to resolve the warrant situation because he had no money and his father was ill, and he did not want to travel to Georgia at that time.  See hearing transcript, pages 6 and 37.  He said that in October 2011, after learning that his recent service connection claim had been granted, he was told that funds could not be issued to him until he cleared up his warrant.  He then went to Georgia in November 2011 and discovered that the warrant had expired in November 2009.  He essentially argued that since the warrant had expired well prior to his January 2011 service connection claim, that the effective date for the reinstatement of his compensation should be January 3, 2011.

At his August 2014 Board hearing, the Veteran's representative stated that when VA  granted benefits for his depressive disorder and a TDIU, an effective date of January 3, 2011 was assigned for all those issues.  The representative asserted that subsequently VA learned of his warrant status and then changed that effective date to December 13, 2011, about a year later, because it was not until that time that the Veteran notified them that the warrant was no longer valid.  He asserted that since the expiration date in November 2009 is printed on the warrant itself, VA should have known about that date when they initially received information that there was an outstanding warrant.  He contended that even though the Veteran did not notify them of that warrant being cleared until December 2011, the warrant was clearly no longer valid at the time the VA found out about it initially.  Therefore, the January 3, 2011 original effective date should not have been affected.  He asserted that his benefits should be reinstated January 3, 2011.

The Veteran testified that when he was receiving VA disability compensation at the 20 percent level, he had a warrant in Georgia.  He said that when VA found out about the warrant some time in 2010, they stopped paying him, and he called VA to find out why.  He stated that VA employees told him he had an outstanding warrant in Georgia and he had to clear it up.  He said that at that time he had no residence where he could receive mail from VA.  He stated that when they told him about the warrant, he did not go to Georgia because his father was ill, he had no money, and he was homeless.  He asserted that he did not know he had to respond within one year of VA's notice letter, and moreover, he never received the notice letter.  He stated that the address he was using at that time was for his family's house in Philadelphia, but it was an "open house," and he did not fit in there and took to the street.

While the Veteran has at times contended that he was not aware of his "fugitive felon" status, his other statements and testimony reflect that he was aware of the outstanding warrant.  Moreover, in Mountford v. Shinseki, 24 Vet. App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge that a warrant had been issued is not part of the statutory requirement under 38 U.S.C.A. § 5313B.  The Court held that neither the statute nor its legislative history suggested that to be a fugitive felon one must have knowledge of the warrant.  Id.  Further, the plain language of 38 U.S.C.A. § 5313B(b)(1)(B) provides that a person is a "fugitive felon" by reason of a violation of the terms of probation for a felony, irrespective of the Veteran's motivation for violating his or her probation.  See 38 U.S.C.A. § 5313B (West 2014).  Accordingly, the Board finds that because the Veteran was in violation of the terms of his probation, any lack of knowledge of his status as a fugitive felon is not of consequence. 

Based on the evidence discussed above, the Board finds that the June 2, 2008 warrant was issued because the Veteran was violating a condition of probation imposed for commission of a felony under the Federal or State law.  See 38 C.F.R. 
§ 3.665(n).  The warrant was not cleared until November 14, 2009.  For these reasons, the Board finds that the Veteran was a fugitive felon for VA purposes under the provisions of 38 U.S.C.A. § 5313B from June 2, 2008 to November 14, 2009, and he was not eligible for VA compensation benefits based on his status as a fugitive felon during that time.

The Veteran does not contend that it was improper for his VA disability compensation to be stopped for the duration of his outstanding warrant.  Rather, he contends that VA should have known in January 2011 that the warrant had been cleared in 2009, and that the effective date of the reinstatement of his benefits should not be based on the date upon which he informed VA of the clearing of the warrant.  For the reasons and bases discussed below, the Board finds that an effective date prior to December 13, 2011 is not warranted for reinstatement of payment of his disability compensation benefits.

Generally, and except as otherwise provided, the effective date of award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim, or any application based on additional evidence.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  The provisions of this paragraph are applicable to applications for reopening or resumption of payments.  If substantiating evidence is required with respect to the veracity of a witness or the authenticity of documentary evidence timely filed, there will be allowed for the submission of such evidence one year from the date of the request therefor.  38 C.F.R. § 3.109.

The Board has reviewed all of the evidence of record.  The Veteran was properly notified in May 2009 of the proposed termination of payment of his VA compensation due to an outstanding warrant, and in August 2009 when payment of his compensation benefits was terminated.  These letters were mailed to him at his current address, and were not returned by the post office as undeliverable.  He chose not to respond or appeal, or notify VA when the warrant eventually expired.  There is no evidence on file that the Veteran notified VA that his warrant had been cleared prior to December 13, 2011, and he does not contend that he did.  There is no evidence of record showing that he provided this evidence to VA within one year of the date of the August 2009 letter.

The May 2009 and August 2009 VA letters to the Veteran notifying him of the warrant and its effects on his compensation were mailed to him at his then current address, and he has testified that he knew about the warrant and chose not to resolve his outstanding warrant for financial and family reasons, and because he did not want to go to jail.  The Board finds that his recent statements and testimony to the effect that he did not receive these notice letters are not credible, particularly in light of the fact that the evidence clearly demonstrates that during that period in 2009, he was sending and receiving correspondence from the address, to which these VA letters were sent (his family's house).

Moreover, his purported ignorance of the time limit for filing the information regarding the warrant is irrelevant.  Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance").

The Board finds that the Veteran's warrant was cleared on November 14, 2009.  Nevertheless, he did not provide the proper documentation and information regarding this fact until December 13, 2011.  As the Veteran did not provide VA with proof that the warrant had been cleared within one year of the August 2009 notice of termination of payment of VA compensation, the proper effective date can be no earlier than the date that he notified VA of the warrant clearance, i.e., December 13, 2011.  U.S.C.A. §§ 501, 5110 (a); 38 C.F.R. § 3.400(r).  As such, the effective date for reinstatement of payment of VA disability compensation is December 13, 2011, and the effective date of payment is January 1, 2012, the first day of the month following submission of the required information to the RO.  38 C.F.R. § 3.31.   An effective date prior to December 13, 2011 for reinstatement of payment of VA disability compensation is denied. 

ORDER

The appeal as to the issues of entitlement to a higher rating for service-connected depressive disorder and anxiety disorder, entitlement to an earlier effective date for the grant of a TDIU, entitlement to service connection for a cervical spine disability, migraines, neuropathy of the left upper and lower extremities, and whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability is dismissed.

Entitlement to an earlier effective date prior to December 13, 2011 for the reinstatement of payment of VA disability compensation benefits is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


